Title: To Thomas Jefferson from Francis Mentges, 2 June 1802
From: Mentges, Francis
To: Jefferson, Thomas


            Sir/Philadelphia 2 June 1802—
            It is with extreme regret, that I venture to trespass upon time devoted to affairs of greater moment, to request your Attention for a few minutes to a representation which it is necessary for me to make I trust I shall be pardoned for the intrusion as my Claim is only for Justice, and for that consideration Knowing of me what you do, I am confident you will not refuse Ought I to add, as with truth I may, my present circumstances render this application Absolutely necessary—
            from the Copy of a letter from Mr M’Henry, formerly Secretary of War herewith enclosed and marked A, you will see the Nature of an Appointment which I held for some years as connected with the expenditures in the Account (marked B) also enclosed, and that Gentlemans Opinion of my Conduct, permit me also to submit to your attention the following circumstances which I stated to General Dearborn in a letter dated the 19 Decr last (marked C) I do conseive from these facts, that I am entitled to a greater Commission on the monies expended by me in this Agency, than, that which is paid for common receipts & expenditures, and have accordingly claimed the allowance of 5 p. Ct. The Comptroller of the Treasury, who it may be presumed, is better acquainted than any other officer with the difference in the Nature of expenditures made by me, and those for which the usual Commission is allowed, will, I have no doubt readily admit the justice of granting me a more liberal compensation, but the present Secretary of war has denied me the ballance of Dr. 1721.58 Cts. which by a reference of my account, it will be seen that I still claim, and has directed the Accountant of his Department to close my Account without that allowance as will be seen by his Letter, D, in which he notified me that my accounts with the public are accordingly finaly closed, Against that settlement or finaly close, made, without my consent I do protest and solemnly disavow it, humbly submitting a Consideration of all the Circumstances attending my Claim and of the seperate grounds upon which it stands, to your Candour and Justice and requesting your favorable interference in my behalf—Whilst before you with a Claim upon your Justice I would also prefer one, to your Benevolence, my services to this Country have been of long continuance, they commenced in her hour of Danger you know what they were, you know too whether or not in every situation in which I was placed, I did my duty and received the Approbation of my Superiors. I was not so fortunate as to amass wealth or even a Competency in 21 years Service, it is necessary that I should still be in some employment, which would bring a pecuniary compensation and the Nature of the Services to which I have been attached for so long a time renders the public service most suitable for me, the present Secretary of War, has been pleased to promise me & my friends that he would not be unmindful of me, I beg leave also to request your favorable Attention if any thing that might with propriety be conferred upon me should offer It is not much I ask, may I request, that you will not think my relation too tedious or my Application unbecoming, I have the Honor to be with high Consideration Sir/Your Ob hb Servant
            F Mentges
          